373 U.S. 375 (1963)
AVENT ET AL.
v.
NORTH CAROLINA.
No. 11.
Supreme Court of United States.
Argued November 5, 7, 1962.
Decided May 20, 1963.
CERTIORARI TO THE SUPREME COURT OF NORTH CAROLINA.
Jack Greenberg argued the cause for petitioners. With him on the brief were Constance Baker Motley, James M. Nabrit III, William A. Marsh, Jr., F. B. McKissick, C. O. Pearson, W. G. Pearson, M. Hugh Thompson, William T. Coleman, Jr., William R. Ming, Jr., Louis H. Pollak, Joseph L. Rauh and Herbert O. Reid.
Ralph Moody, Assistant Attorney General of North Carolina, argued the cause for respondent. With him on the brief was T. W. Bruton, Attorney General.
Solicitor General Cox, by special leave of Court, argued the cause for the United States, as amicus curiae, urging reversal. With him on the brief were Assistant Attorney General Marshall, Ralph S. Spritzer, Louis F. Claiborne, Harold H. Greene, Howard A. Glickstein and Richard K. Berg.
PER CURIAM.
The judgment is vacated and the case is remanded to the Supreme Court of North Carolina for consideration in the light of Peterson v. City of Greenville, ante, p. 244. Patterson v. Alabama, 294 U. S. 600.
[For opinion of MR. JUSTICE HARLAN, see ante, p. 248.]